                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

MONOLITHIC POWER SYSTEMS, INC.,                      §
a Delaware corporation; and                          §
CHENGDU MONOLITHIC POWER                             §
SYSTEMS CO., LTD., a Chinese Corporation,            §
                                                     §      CASE NO. 6:20-cv-00876-ADA
                                                     §
                  Plaintiffs,

vs.                                                  §      JURY TRIAL REQUESTED
                                                     §
MERAKI INTEGRATED CIRCUIT                            §
(SHENZHEN) TECHNOLOGY, LTD.,                         §
a Chinese corporation; and                           §
PROMATE ELECTRONIC CO., LTD.,                        §
a Taiwanese corporation,                             §
                                                     §
                  Defendants.

      [PROPOSED] FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
            AGAINST DEFENDANT PROMATE ELECTRONIC CO., LTD.

        Plaintiffs Monolithic Power Systems, Inc. and Chengdu Monolithic Power Systems Co.,

Ltd. (collectively, “MPS” or “Plaintiffs”) and Defendant Promate Electronic Co., Ltd.

(“Promate”) hereby stipulate and consent to entry of final judgment as follows:

        WHEREAS, MPS filed this lawsuit against Promate and defendant Meraki Integrated

Circuit (Shenzhen) Technology, Ltd. (“Meraki”) on September 25, 2020 asserting infringement

of United States Patent Nos. 8,067,973 (“the ’973 Patent”), 8,400,790 (“the ’790 Patent”), and

10,432,104 (“the ’104 Patent”) (together, the “Asserted Patents”) in addition to other claims

against Meraki, which is not affiliated with Promate; and

        WHEREAS, the products MPS accuses of infringement are synchronous rectifier

products manufactured and sold by Meraki, consisting of the MK1808, MK91808, MK1718,

MK91718, MK1708, MK1807, MK91807, MK1715, MK1716, MK17350, MK17360,
MK91735, MK91736, MK91738, MK1705A, MK1706, MK1709, and MK1719 product families

(together, the “Accused Products”); and

        WHEREAS, Promate has not yet filed an answer or otherwise responded to this lawsuit;

and

        WHEREAS, Promate has represented that it has not sold the Accused Products in the

United States, nor sold the Accused Products for importation into the United States, and that it is

no longer importing the Accused Products into the United States, and the parties have settled all

of their disputes in this Action and have agreed to entry of a Final Consent Judgment and

Permanent Injunction as set forth herein;

        IT IS HEREBY ORDERED, ADJUDICATED, AND DECREED THAT:

        1.     This Court has subject matter jurisdiction over this action as well as personal

jurisdiction over Promate.

        2.     Venue is proper in this judicial district.

        3.     Plaintiffs Monolithic Power Systems, Inc. and Chengdu Monolithic Power

Systems Co., Ltd. are the owners of the Asserted Patents.

        4.     The Asserted Patents are valid and enforceable.

        5.     Upon inducement by Meraki, Promate’s subsidiary, Promate Shenzhen imported

samples into the United States certain models of the Accused Products consisting of model

MK1808, MK91808, MK1718, MK1708, and MK17360. Upon Meraki’s request and direction,

Promate Shenzhen shipped the samples to a Texas company, Sawblade Ventures, LLC located at

6001 West William Cannon Dr. Suite 203A, Austin, Texas 78749 which is within this judicial

district.

        6.     Promate does not contest the Accused Products infringe at least one claim of each

of the Asserted Patents.

                                                 -2-
       7.      Promate, and its agents, representatives, parents, subsidiaries, affiliates, and

related companies, employees, and those persons in active concert or participation with them

who receive actual notice of this Order are hereby permanently enjoined from making, using,

selling, offering for sale, or importing into the United States the Accused Products and any

merely colorable variations thereof branded by Meraki.

       8.      MPS’s claims against Promate for infringement of the Asserted Patents are

dismissed without prejudice to MPS’s right to bring a lawsuit at a later date against Promate or

any affiliates or related companies, for infringement of the Asserted Patents.

       9.      For all costs and attorneys’ fees for this action, each party will bear its own costs

and fees.

       10.     No other or further relief is granted to any party.

       11.     The parties affirmatively waive any and all rights to appeal this Final Consent

Judgment and Permanent Injunction.

       12.     No just reason for delay prevents entry of this Final Consent Judgment and

Permanent Injunction.

       13.     The Court retains jurisdiction over this Final Consent Judgment and Permanent

Injunction for the purpose of ensuring compliance with the terms hereof.



       IT IS SO ORDERED:

Dated: __________________                     ______________________________________
                                              Honorable Alan D. Albright
                                              United States District Court Judge




                                                 -3-
Approved as to form and content:

Dated: December 10, 2020           PERKINS COIE LLP

                                   By: /s/ John P. Schnurer
                                          John P. Schnurer (Texas Bar No. 24072628)
                                          JSchnurer@perkinscoie.com
                                          John D. Esterhay (California Bar No. 282330)
                                          Admitted to Practice in Western District of
                                         Texas on October 29, 2020
                                          JEsterhay@perkinscoie.com
                                          11452 El Camino Real, Suite 300
                                          San Diego, CA 92130-2080
                                          Telephone: (858) 720-5758
                                          Facsimile: (858) 720-5799

                                         Janice L. Ta (Texas Bar No. 24075138)
                                         JTa@perkinscoie.com
                                         500 W 2nd Street, Suite 1900
                                         Austin, TX 78701
                                         Telephone: (737) 256-6125
                                         Facsimile: (737) 256-6300

                                   ATTORNEYS FOR PLAINTIFFS




                                      -4-
Dated: December 10, 2020   BALCH & BINGHAM LLP

                           By: /s/Lloyd A. Lim
                                   Lloyd A. Lim – SBT # 24056871
                                   Rachel T. Kubanda – SBT # 24093258
                                   811 Louisiana St., Suite 1010
                                   Houston, Texas 77002
                                   Phone: (713) 469–2557
                                   Fax: (866) 760-5342
                                   Email: LLim@Balch.com
                                   Email: RKubanda@Balch.com


                           BRUCE STONE LLP

                           By: /s/Joseph A. Bruce
                                  Joseph A. Bruce
                                  jbruce@BruceStone.us
                                 8888 KeyStone Crossing, Ste. 1300
                                 Indianapolis, Indiana, 46240
                                  Telephone: (415) 230-4343
                                  Facsimile: (415) 236-6060

                           ATTORNEYS FOR DEFENDANT PROMATE
                           ELECTRONIC CO., LTD.




                              -5-
